Citation Nr: 0906760	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran had active service from March 1970 to December 
1971.  He was awarded the Combat Infantryman Badge (CIB).    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Thereafter, 
the claims file was returned to the Veteran's local RO in 
Boston, Massachusetts.

In October 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss disability was initially 
demonstrated years after service, and has not been 
demonstrated by competent clinical evidence of record to be 
etiologically related to service.

2.  There has been no demonstration by competent clinical 
evidence of record of current left ear hearing loss 
disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107(West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of a 
June 2005 letter from the RO to the appellant.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Additionally, a March 2006 communication from VA 
informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  A VA medical 
opinion has been obtained and sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran seeks service connection for bilateral hearing 
loss due to his exposure to acoustic trauma during service.  
Specifically, he claims that he had exposure to loud noises 
from cobra gun ships, M60 machine gun fire as well as 175 
millimeter and 8 inch cannons.  See Substantive appeal, 
received in October 2006.  (See also October 2008 Board 
hearing Transcript "Tr." at 5-10).

The Veteran's DD Form 214 reveals that he had a military 
occupational specialty (MOS) of light weapons infantryman.  
Therefore, exposure to acoustic trauma is conceded, as such 
is consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  The Board also notes that 
the Veteran's service personnel records confirm that he 
received the CIB.  Additionally, in light of the Veteran's 
contentions that his exposure to acoustic trauma occurred in 
conjunction with combat action (as evidenced by receipt of 
the CIB) while serving in Vietnam, combined with his MOS, the 
Board finds that the Veteran's lay statements are credible as 
to in-service incurrence of acoustic trauma.  38 U.S.C.A. § 
1154(b) (West 2002) (noting that for combat veterans, VA 
accepts satisfactory lay evidence of service incurrence if 
consistent with service circumstances and conditions).

The service treatment records are negative for any complaints 
or findings relative to hearing loss.  Physical examination 
of the ears and drums were noted as normal in a report of 
clinical evaluation for entrance into service in February 
1970.  Audiometric examination at that time revealed puretone 
thresholds, in decibels, as follows: 

						HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5

0
LEFT
20
10
5

5

The values noted on the February 1970 audiologic evaluation 
have been converted from American Standards Association (ASA) 
units to International Standards Organization (ISO) units 
since the examination report specifically indicated that the 
results were reported in ASA units.  The values must be 
converted to reflect the type of units recognized in 
38 C.F.R. § 3.385.  

Physical examination of the ears and drums were noted as 
normal in a report of clinical evaluation for separation from 
service in December 1971.  Audiometric examination at that 
time revealed puretone thresholds, in decibels, as follows: 

						HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

The Veteran did not reference hearing loss in his initial 
claim for compensation benefits, received in September 1977.  
There were no complaints or findings relative to hearing loss 
on initial VA examination subsequent to service, in January 
1978, when clinical evaluation of the ears was noted to be 
normal.  The Veteran's claim for service connection for 
hearing loss was received in March 2005.

The Veteran underwent VA audiologic examination in August 
2005.  Audiometric examination at that time revealed puretone 
thresholds, in decibels, as follows: 

						HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
5
20
55
LEFT
20
20
10
20
30

Speech recognition ability was 96 percent in each ear.  The 
results reflect that the Veteran has current right ear 
hearing loss disability for VA purposes.  However, the August 
2005 VA examination does not reflect current left ear hearing 
loss disability for VA purposes.  The Board notes that some 
degree of hearing loss is indicated in the left ear at 4,000 
Hertz with a pure tone threshold finding of 30 decibels.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (indicating 
that the threshold for normal hearing was from 0 to 20 
decibels, and that higher threshold levels revealed some 
degree of hearing loss).  However, the demonstrated left ear 
hearing loss does not rise to the level of hearing loss 
disability for VA purposes as contemplated by 38 C.F.R. 
§ 3.385.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  Based on this evidence, 
the Board finds current left ear hearing loss disability for 
VA purposes is not demonstrated, and, as such, the first 
element of a service connection claim is therefore not 
satisfied.  Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of 
current left ear hearing loss disability for VA purposes, 
service connection for left ear hearing loss must therefore 
be denied.  

Regarding a medical nexus between currently demonstrated 
right ear hearing loss disability and military service, the 
August 2005 VA examiner indicated that based on research and 
the pattern of the Veteran's hearing loss, the etiology of 
such hearing loss is acoustic trauma.  However, the August 
2005 VA examiner further stated that it was less likely than 
not that the hearing loss was incurred in the military as his 
hearing was normal on military separation examination.

The Board also notes that the record contains a letter from 
D.K., M.D., dated in November 2008.  Dr. D.K. indicates in 
this letter that the Veteran's hearing loss had likely been 
induced as a result of noise exposure sustained from weapons 
while serving in Vietnam as a combat infantryman.  However, 
the Board finds that this November 2008 private medical 
opinion is not specific or conclusive enough to support a 
grant of service connection for hearing loss.  Further, no 
rationale or basis for the opinion was provided.  In this 
regard, the private physician did not indicate that the 
Veteran's claims folder was reviewed and/or considered in 
conjunction with the formulation of this opinion.  See 
38 C.F.R. §§ 4.1 and 4.2 (2008) (noting that the history of 
the disability is for consideration).  The Court has held 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Although right ear hearing loss disability was not 
demonstrated in service, and was initially clinically 
demonstrated in 2005, many years after the Veteran's 
separation from service, pursuant to 38 C.F.R. § 3.303(d), 
and the Court's holding in Hensley v. Brown, service 
connection may still be established if it is shown that 
current hearing loss disability is related to service.  Also, 
under 38 U.S.C.A. § 1154(a) and (b) (West 2002), the VA is 
required to consider the Veteran's contentions in conjunction 
with the circumstances of his service.  As discussed above, 
the Board finds that it would be consistent with the 
circumstances of the Veteran's service to be exposed to 
artillery noise while in his military occupation.  Thus, in 
resolving all benefit of doubt in the Veteran's favor, the 
Board concedes that the Veteran was exposed to noise trauma 
in service.  See 38 U.S.C.A. § 1154(a) (West 2002).

However, the Board observes that the record does not 
establish that the Veteran's current right ear hearing loss 
disability is etiologically related to noise exposure in 
service.  As noted above, right ear hearing loss disability 
for VA purposes was initially demonstrated on VA examination 
in August 2005, many years after the Veteran's discharge from 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Further, it is significant to 
point out that in August 2005, the VA examiner, after an 
audiometric evaluation and a review of the Veteran's claims 
file, opined that the Veteran's hearing loss was less than 
likely due to his military service.  Additionally, in 
reaching the above conclusion, the VA examiner noted that the 
Veteran's hearing thresholds were within normal limits on 
separation from service.  

In weighing the probative value of the medical opinions noted 
above, the Board finds the August 2005 VA examiner's opinion 
to be more probative than the private opinion of November 
2008.  The August 2005 VA examiner reviewed the Veteran's 
claims folder and the VA audiologist noted an account of the 
Veteran's medical and military history.  In contrast, the 
November 2008 private physician's statement did not indicate 
that the Veteran's claims folder was reviewed.  Further, the 
Board notes that no rationale or basis was provided for the 
private physician's opinion, and notes the speculative nature 
of the November 2008 opinion as the physician stated, without 
further rationale, that the Veteran's hearing impairment 
"has been likely induced as a result of the noise exposure 
[the Veteran] sustained [in service]."  The Board again 
notes that medical evidence that is speculative, general or 
inconclusive cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (noting that if the examiner's 
opinion uses terms such as "could," without supporting 
clinical data or other rationale, the doctor's opinion is too 
speculative to provide the degree of certainty required for a 
medical opinion).  Thus, in the absence of any evidence to 
the contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for right 
ear hearing loss disability on a nonpresumptive direct-
incurrence basis.

In order to establish service connection on a presumptive 
direct-incurrence basis, the Veteran's right ear hearing loss 
disability must have become manifest to a degree of 10 
percent or more within one year from the date of termination 
of his service.  In this case, the first clinical 
documentation of right ear hearing loss disability for VA 
purposes was on VA examination in August 2005, many years 
after service.  As such, the Board finds that presumptive 
service connection is not warranted under the provisions of 
38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 
3.307 and 3.309.

In conclusion, although the Veteran asserts that his current 
bilateral hearing loss is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the Veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the Veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish current left 
ear hearing loss disability for VA purposes, or that current 
right ear hearing loss disability is related to noise 
exposure in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss disability 
and the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

Regarding tinnitus, the Board initially notes that the report 
of the August 2005 VA audiologic examination reflects that 
the Veteran reported persistent tinnitus, bilaterally.  The 
Board finds this to be competent lay evidence of a current 
disability.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  As noted above, the Board finds that exposure to 
acoustic trauma in service is consistent with the 
circumstances of the Veteran's service.  The August 2005 VA 
examiner noted that the etiology of the Veteran's tinnitus 
was due to noise exposure, but reported the onset of tinnitus 
as two to three years earlier, and did not provide a nexus 
opinion regarding the etiology of the Veteran's tinnitus.  A 
private physician, Dr. D.K., opined in a November 2008 
statement that the Veteran's tinnitus had likely been induced 
as a result of noise exposure in service.  No basis or 
rationale for such opinion was provided.  As explained above, 
the November 2008 opinion of Dr. D.K. is too speculative 
and/or general to support a grant of this benefit.  As such, 
the Board finds that a remand for such a medical opinion is 
necessary to decide this claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiologic examination to ascertain the 
etiology of his current tinnitus.  All 
necessary tests should be performed. 

After a review of the entire evidence of 
record, the VA examiner must render an 
opinion, in light of the service and 
post-service evidence of record, as to 
whether any current tinnitus is at least 
as likely as not (50 percent or greater) 
related to the Veteran's military 
service, to include noise exposure 
therein as conceded by VA.  The Veteran's 
military occupational specialty, the 
objective medical findings in the service 
medical records, the previous August 2005 
VA audiological evaluation currently of 
record, the November 2008 private 
physician's opinion, the Veteran's 
history of in-service and post-service 
noise exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
tinnitus on appeal.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


